Citation Nr: 1131373	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  11-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating, to include separate ratings under Diagnostic Codes (DC) 5003 and 5257, for residuals, right knee injury, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating, to include separate rating under DCs 5003 and 5257, for left knee degenerative joint disease, currently rated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).






REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned at a June 2011 hearing at the Newark, New Jersey Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

As will be discussed below, the Board believes that the issue concerning separate ratings under DCs 5003 (for degenerative arthritis) and 5257 (for instability) for the right and left knee disorders, as well as the issue of a TDIU rating, may be reasonably inferred from the evidence of record.  Therefore, for purposes of this appeal, the Board construes the issues as listed on the cover page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  The Veteran exhibits such symptoms as hypervigilence, flashbacks, nightmares, avoidance of recreational and leisure activities, social avoidance, detachment from friends and family, irritability, impaired impulse control, mood swings, restricted affect and difficulty in establishing and maintaining effective work and social relationships, due to his PTSD.  Complete and total impairment and symptoms related thereto, are not demonstrated.

2.  The Veteran's service-connected right knee disorder is currently manifested by x-ray findings establishing osteoarthritis, and by objective evidence of limited right knee motion, pain, crepitation, and positive medial and lateral joint line tenderness.

3.  The Veteran's service-connected left knee disorder is currently manifested by x-ray findings establishing osteoarthritis, and by objective evidence of pain and crepitation on left knee motion.

4.  The Veteran's service-connected left knee disorder has been characterized by slight instability with varus and valgus stressing in addition to positive medial and lateral joint line tenderness.

5.  The Veteran's service-connected PTSD and bilateral knee disabilities preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but not more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an increased rating in excess of 10 percent for instability, as a residual of a right knee injury, have not been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.951, 4.1-4.14, 4.71a, DC 5257 (2010); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).

3.  A separate evaluation of 10 percent for right knee osteoarthritis, as a residual of a right knee injury, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2010); VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

4.  The criteria for an increased rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.951, 4.1-4.14, 4.71a, DC 5003, 5260 (2010); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).

5.  A separate evaluation of 10 percent for left knee instability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010); VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  Section 3.159 was amended, effective May 30, 2008, as to applications for benefits pending before VA or filed thereafter, to eliminate the requirement that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claims.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims for increased rating for his service-connected PTSD, right knee residuals disability and left knee degenerative joint disease disability by letter dated May 2010.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his PTSD, right knee and left knee disabilities in the May 2010 letter, the June 2010 rating decision, the November 2010 Statement of the Case and the April 2011 Supplemental Statement of the Case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claims.  Further, the Veteran has been represented by a Veteran's Service Organization during this appeal process and has had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described how the disability impacted his daily activities in his five VA examinations, during his June 2011 Travel Board hearing at the RO and in submissions to the VA.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disabilities, and why a higher rating had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claims.  The record contains service treatment records, VA examination records, VA treatment records and private medical records.  The Veteran was given five VA examinations with medical opinions, in connection with these claims.  The Veteran testified before the undersigned in June 2011.  Statements of the Veteran, the Veteran's wife and the Veteran's representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claims.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).




A. PTSD Claim

(1) Legal Criteria

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.


(2) Background and Recitation of Evidence

A June 2007 rating decision granted service connection for PTSD for the Veteran at a rating of 50 percent, effective March 12, 2007.  In a May 2010 Claim, the Veteran sought an increased rating in excess of 50 percent for his service-connected PTSD.

The Veteran was examined by Dr. W.F., Ph.D. in April 2009, May 2010 and May 2011 for his PTSD.  In all three examinations, the Veteran reported during his service that he saw American and enemy troops killed as well as burnt and dismembered bodies.  The Veteran also reported receiving incoming fire from enemy small arms, artillery, rockets, mortars and bombs.

Following service, the Veteran reported he often worked long hours and also consumed alcohol as a means of controlling his thoughts and feelings regarding his experiences in service.  The Veteran reported his anger and irritability contributed to his difficulties on the job.  The Veteran stated these difficulties grew worse while he was a foreman of an insulation gang, particularly during the last five years of employment.  The Veteran acknowledged that his irritability and demanding standards toward the men he was supervising contributed to the increase in conflicts on the job.  The Veteran eventually left employment and during his retirement he has served as an activist for veterans.  The Veteran remarked that he has found it increasingly difficult to keep thoughts and feelings regarding his military service out of his conscious awareness.  The Veteran reported the following symptoms as being serious:  (i) restlessness, (ii) irritability, (iii) pervasive disgust, (iv) excessive eating and (v) problems with authority.

The Veteran also reported that he experiences the following symptoms on a weekly basis:  (i) recurrent and intrusive distressing recollections of traumatic events, (ii) intensification of symptoms by exposure to events that symbolize or resemble combat zone stressors, (iii) feelings of detachment or estrangement from others, (iv) difficulty managing feelings of anger/rage, (v) guilt and (vi) persistent symptoms of increased arousal, i.e., difficulty falling or staying asleep, difficulty with concentration, hypervigilence or exaggerated startle response.

Due to the Veteran's symptomatology, Dr. W.F. diagnosed the Veteran with chronic PTSD and assigned him a GAF score of 48 in April 2009 and a GAF score of 40 in May 2010 and May 2011.  Dr. W.F. also stated that due to the Veteran's present constellation of symptoms, he is considered to be permanently and totally unemployable.

In a letter dated May 2009, F.M., the Veteran's wife, stated that the Veteran's PTSD disability has worsened in the past year insofar as he refuses to go to events and functions which he had attended in the past.  F.M. also stated the Veteran has been increasingly staying home alone rather than going out and socializing.  F.M. further remarked that the Veteran is more irritable and argumentative than in the past and his uneven sleep habits have increased.  F.M. stated that the Veteran has told her that the dreams he can remember are "mixed up" and negative and his flashbacks to Korea and Japan are more vivid and frequent.

The Veteran participated in a VA examination in June 2009.  The Veteran reported he was still experiencing sleep problems and bad dreams.  The Veteran denied having night sweats and further reported getting six to seven hours of sleep per night.  The Veteran also stated he get irritated easily and isolates himself from people by staying home more and going out less.  The Veteran reported having difficulty dealing with interpersonal situations and will lash out at people.  The Veteran admitted having intrusive thoughts and images which occur multiple times daily.  The Veteran also remarked that these thoughts and images have become more vivid and colorful lately.  The Veteran denied any suicidal ideation, homicidal ideation or physical outbursts.

The Veteran stated he worked for approximately 43 years in the asbestos field, working his way up to be a foreman of five to ten men.  The Veteran reported he would frequently get into arguments with his co-workers and was engaged in a couple of physical altercations over the last few years of the job.  The Veteran admitted to getting fired from different jobs for having problems with bosses on multiple occasions and his firings would result after the Veteran would overreact to minor aggravations on the job.  The Veteran retired in 1996 and then went to work two years later as a golf ranger.  The Veteran stated he felt that the superintendent picked on him and ordered him to do menial and additional duties.  Due to the Veteran's inability to get along with people, he was not invited back to his golf ranger job when the golf season restarted.  The Veteran then went on to work for a local municipality and worked alone as a painter for a couple of months.  The Veteran indicated he has problems with authority figures and is easily aggravated.

The Veteran indicated he is married and has four children-one of his daughters and son live with the Veteran and his wife.  The Veteran reported having a good relationship with his family, although he did mention having a tendency to isolate himself from them.  The Veteran also reported having a good relationship with his grandchildren.  The Veteran stated he has two sisters with whom he has a positive relationship, but only sees them sporadically.  The Veteran remarked he has been active with the Veterans of Foreign Wars (VFW) in the past and had been on legislative committees; however, he stated over the years he has had conflicts with people due to his irritability and combativeness, and as a result, has been taken off these committees.  The Veteran also indicated he meets with the Disabled American Veterans (DAV) as well.  The Veteran stated he is avoidant of crowds and goes out to dinner on fewer occasions.  The Veteran reported he enjoys spending time with the veteran service organizations, reading and sometimes going to the gym.

The VA examiner noted the Veteran to be casually and appropriately dressed and he was pleasant and cooperative.  The Veteran's mood was mildly to moderately depressed and his affect was appropriate to his mood.  The Veteran's speech was normal and there were no problems with hallucinations, delusions or other psychotic symptoms.  The Veteran's thought processes were organized, rational and relevant.  The Veteran's thought content was appropriate and the Veteran was oriented to time, place and person.  The Veteran did not demonstrate homicidal or suicidal ideation and his concentration, memory and ability to abstract appeared grossly intact.  The Veteran's insight was generally good but his judgment was easily impaired by poor stress tolerance.  The VA examiner noted the Veteran appeared to frustrate easily and could be rather impulsive and lash out at people at times.  The VA examiner also noted the Veteran satisfactorily performs activities of daily living and self-care skills.

Based on this examination, the VA examiner indicated the Veteran has been experiencing ongoing symptoms of PTSD which interfere with his social functioning and occupations, although his PTSD has not prevented the Veteran from maintaining gainful employment for many decades.  Accordingly, the VA examiner diagnosed the Veteran with moderately severe chronic PTSD as a result of his military service and assigned the Veteran a GAF score of 50.  The VA examiner deemed the Veteran employable, although with some loss of efficiency due to low stress intolerance dealing with people.

The Veteran participated in another VA examination in May 2010.  The Veteran reported an increase in his flashbacks insofar as he has been having more vivid memories of his experiences in Korea.  The Veteran also reported having vivid memories of a Korean prison camp whereby people were killed by a flamethrower.  The Veteran further stated he was having increasing difficulty falling asleep and staying asleep at night, mainly due to vivid and frightening nightmares.  The Veteran also reported a continued startle response to unexpected noise and movement as well as continued hypervigilence to his immediate surroundings.  The Veteran stated he becomes extremely upset and tries to avoid at all costs any cues and triggers that evoke any memories of his experiences in service.  The Veteran reported that his relationship with family members has deteriorated since his last examination insofar as he has become increasingly irritable and angry with his family.  The Veteran also remarked that he has angry outbursts that he cannot control and that the only way to cope is to leave the house.  The Veteran stated he spends a great deal of time alone and involved with his therapeutic activities and as a consequence, his anger and his isolation have increased dramatically since his prior examination.

The VA examiner noted the Veteran arrived on time for the examination and he was dressed and groomed appropriately and was alert and cooperative.  The Veteran's mood was mildly restricted and his affect appeared to be blunted.  The Veteran's speech was normal and there was no evidence of perceptual impairment or any evidence of a thought disorder.  The Veteran's thought content was noted to be appropriate to the evaluation and the Veteran denied any suicidal or homicidal ideation.  The Veteran was oriented to time, place and person and his memory, concentration, abstract reasoning, judgment, impulse control and insight were intact for the interview.  Having said this, the VA examiner noted the Veteran appears to have extremely impaired impulse control in his personal life insofar as he is continually getting into fights and arguments with his family, which has led him to become more isolative.  The VA examiner also noted the Veteran maintains full independence with regard to all activities of daily living.

Based on the foregoing examination, the VA examiner indicated the Veteran is exhibiting symptoms of chronic PTSD that appear to have increased since his last examination.  Accordingly, the VA examiner diagnosed the Veteran with chronic PTSD of moderate to severe level of intensity and assigned a GAF score of 48 based on the Veteran's impaired sleep, isolation, avoidance of recreational and leisure activities, heightened arousal, flashbacks, mood swings, anger outbursts and restricted affect symptoms.  The VA examiner also opined that the Veteran would have some difficulty maintaining employment due to his irritability and angry outbursts as well as his increasing social isolation.

December 2010 and March 2011 VA treatment records indicate the Veteran's mood, sleep, appetite and motivation were good and the Veteran was alert, oriented and cooperative with good eye contact.  The Veteran did not make any abnormal movements and his thought process was noted to be goal-oriented with no looseness of associations.  The Veteran denied suicidal or homicidal ideation as well as any auditory or visual hallucinations.  The Veteran was diagnosed with PTSD and assigned a GAF score of 65.

At the June 2011 Travel Board hearing, the Veteran testified he is involved in a substantial amount of veteran's committee work, specifically meeting with Korean War veterans and homeless veterans.  The Veteran also stated he goes to the clinic to receive therapy.  The Veteran further testified that he and his wife do not get along very well and although they live in the same house, they occupy separate parts of the house.  The Veteran also stated that he does not socialize and prefers to be by himself.  The Veteran testified that he does not own a cell phone or beeper because he does not want to talk to people unless he is required to.  The Veteran also reported that his daughter, son and grandson live at his house with he and his wife and he indicated that everyone stays out of each other's way.

(3) Analysis

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-70 is indicated where there are, "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 is indicated where there are, "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 is indicated where there are, "[s]erious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job)."  A score of 31-40 is indicated where there is "[s]ome impairment in reality testing OR communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family and is unable to work; child frequently bears up younger children, is defiant at home, and is failing at school.)"

The list of seven symptoms in Diagnostic Code 9411 is intended to describe the total occupational and social impairment of a person with certain mental disorders. But it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. Moreover, with respect to mental disorders, it is not the symptoms, but their effects, that determine the level of impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments accompanying amendments to the schedule of criteria for mental disorders).  The severity of effects of a mental disorder determines the rating.  Id.  

After reviewing the evidence of record, the Board finds that the evidence meets the criteria for a 70 percent rating for the Veteran's PTSD.  As shown above, the Veteran has symptoms of hypervigilance, flashbacks, nightmares, mood swings, social avoidance, irritability, avoidance of recreational and leisure activities and difficulty in establishing and maintaining effective work and social relationships, due to PTSD.  The Board in particular notes the Veteran's symptoms of chronic PTSD increased in the time period between his April 2009 and May 2010 VA examination insofar the Veteran's relationship with members of his family had worsened.  In addition, the Veteran's GAF score showed a range of 40 to 65, indicating a significant shift from mild symptoms to more moderate to serious difficulty in social and occupational functioning.  All of the above symptoms and assigned GAF scores indicate the Veteran meets the criteria for a 70 percent rating.

Given the medical evidence of record as well as the testimony and statements submitted by the Veteran and his wife, the Veteran's disability picture more nearly approximates occupational and social impairment, with deficiencies in most areas, than occupational and social impairment with reduced reliability and productivity contemplated in a 50 percent disability rating.  See 38 C.F.R. § 4.7 (when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).  Therefore, the Board finds that the Veteran's PTSD symptoms most approximately meet the criteria for a 70 percent rating.

The Veteran's symptoms do not meet the criteria for a 100 percent rating for PTSD.  The greater weight of the evidence indicates that the Veteran's PTSD does not result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.  Therefore, the Veteran does not meet the criteria for a 100 percent rating.

B. Bilateral Knee Claims

(1) Legal Criteria

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2009). 

Pursuant to DC 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis.

Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Under DC 5256, pertaining to ankylosis of the knee, a 30 percent rating is assigned for favorable angle in full extension, or in slight flexion between 0 and 10 degrees; a 40 percent rating is assigned for ankylosis of the knee in flexion between 10 and 20 degrees; a 50 percent rating is provided for ankylosis of the knee in flexion between 20 and 45 degrees; and a maximum 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a.

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated a maximum 50 percent disabling.  38 C.F.R. § 4.71a. 

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

(2) Right Knee Claims

(i) Background

An April 2006 rating decision granted the Veteran service connection for residuals, right knee injury, and assigned a rating of 10 percent, effective November 24, 2004 pursuant to DC 5257.  In his May 2010 Claim, the Veteran sought an increased rating in excess of 10 percent for his service-connected residuals, right knee injury.

The Veteran participated in a VA examination in June 2009.  The Veteran complained that his right knee pain was increasing.  No episodes of dislocation, subluxation or locking had been reported and there was no effusion.  The Veteran reported he is only able to stand up for up to one hour and is only able to walk between one quarter of a mile and one mile in distance.  The Veteran indicated that the pain from this disability has an effect on his ability to engage in usual daily activities by decreasing his mobility and mildly affecting his ability to engage in activities like exercising, traveling or recreating.

Upon examination, the VA examiner found there to be crepitus, effusion, tenderness and pain at rest in the right knee.  The VA examiner also noted the presence of clicks or snaps as well as grinding in the right knee.  The VA examiner noted no instability of the right knee.  The VA examiner also noted subpatellar tenderness and mild suprapatellar effusion of the right knee.  The Veteran's range of motion included flexion to 120 degrees with pain and normal extension (zero degrees).  There was also objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions.  The VA examiner also found no joint ankylosis in the right knee.  X-rays taken of the Veteran's right knee in June 2009 revealed chondrocalcinosis of the medial joint spaces, no acute fracture or dislocation, mild osteoarthritis in the medial joint space, vascular calcifications and no significant interval change.

Based on the examination and x-ray results, and after reviewing the Veteran's claims file, the VA examiner diagnosed the Veteran with mild right knee osteoarthritis, mild right knee chondrocalcinosis and the problem associated with the diagnosis was right knee pain.  The VA examiner opined that the Veteran's right knee condition prevents him from performing physical employment that may include frequent bending or squatting, repeated stair climbing, prolonged standing or walking.  However, the VA examiner also opined that the Veteran's right knee condition does not prevent him from performing sedentary employment.

A July 2009 magnetic resonance image (MRI) report revealed a narrowing of the medial joint space compartment with faint calcifications of the medial meniscus.  The MRI report also noted minimal vascular calcifications posteriorly within the lower thigh, knee and upper calf.  The bones were noted to be normally mineralized for the Veteran's age and there was no acute fracture or dislocation of the right knee.  Exostoses were noted to be seen arising from the tibial plateau, particularly posteriorly.  The articular surfaces of the Veteran's right knee were also noted to be smooth.

In an August 2009 Statement, the Veteran stated his right knee condition had degenerated to the point that he no longer was able to walk for exercise.

In a private medical record dated August 2009, Dr. N.A., M.D. found an arthroscopic scar on the Veteran's right knee with no tenderness.  The Veteran's muscle strength, range of motion, tone and stability were noted to be normal.  X-rays taken of the Veteran's right knee indicated osteoarthritis.  The Veteran was diagnosed by Dr. N.A. with osteoarthritis of the right knee with a disability level of up to 15 percent.

In a letter dated August 2009, Dr. R.C., M.D. stated a comparison of x-rays taken of the Veteran's right knee from 2006 to 2009 revealed further increase (elongation) of the proximal pole patella osteophyte.

The Veteran participated in another VA examination in May 2010.  The Veteran reported that over the course of the past few years, his right knee has been getting worse and that he experiences pain on a daily basis.  The Veteran stated he experiences pain when going up and down stairs, when standing and when walking long distances.  The Veteran also mentioned that he has taken some injections in his right knee in the past.  The Veteran also reported that his right knee buckles, but that it does not lock nor has he experienced any incapacitating episodes.  The Veteran also reported experiencing no flare-ups, no instability, no problems with repetitive use and no interference with his job.  However, the Veteran indicated his right knee disability interferes with his daily activities by limiting his standing, walking, squatting and ambulating up and down stairs.    

Upon examination, it was noted that the Veteran was wearing a right knee brace.  The Veteran's gait was noted to be slow and antalgic.  The VA examiner noted no instability to varus, valgus, anterior or posterior stressing.  The Veteran was able to extend to zero degrees and flexion was to 135 degrees.  The Veteran subjectively complained of pain throughout the examination, although no objective signs of pain were revealed.  The Veteran's motor strength was five out of five with knee flexion and extension.  The Veteran obtained a positive patellar grind test as well as positive medial and lateral joint line tenderness and crepitus.  The McMurray test on the Veteran's right knee was negative.  It was noted by the VA examiner that after repetitive motion of the Veteran's right knee, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.  X-rays taken of the Veteran's right knee revealed moderate degenerative joint disease.  Based on the history supplied by the Veteran in addition to the examination and x-ray results, the VA examiner diagnosed the Veteran with right knee degenerative joint disease.

A March 2010 x-ray report revealed mild to moderate tricompartmental osteoarthritis with vascular calcifications of the right knee.

During the June 2011 Travel Board hearing, the Veteran testified that he continues to wear a right knee brace and he is restricted from doing activities like painting, playing golf and bowling.  The Veteran also testified that he can only walk a few blocks before having to sit down due to his right knee pain.  The Veteran indicated he has received injections in his right knee due to the pain.

(ii) Analysis

When the medical evidence is evaluated under the VA's Schedule for Rating Disabilities, together with application of VAOPGCPREC 23-97, it is apparent the Veteran is entitled to a separate 10 percent rating for osteoarthritis of the right knee under DC 5003, as well as to have his initial rating of 10 percent for residuals, right knee continued under DC 5257, bringing the total to a combined 20 percent disability evaluation.  See 38 U.S.C.A. § 110; 38 C.F.R. §§ 3.951, 4.25 (2010).  In this regard, the Board notes that although the evidence reveals noncompensable limitation of right knee motion under DC 5260 and 5261, the record reflects objective evidence of pain and crepitation on motion of the right knee caused by osteoarthritis.  In addition, osteoarthritis of the right knee joint has been confirmed by x-ray findings, thus entitling the Veteran to a minimum 10 percent rating for his right knee arthritis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003; Lichtenfels v. Derwinski, 1 Vet. App. 484, 489 (1991).  See also DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).

Pursuant to the most recent VA examination in May 2010, the Veteran's right knee was found to be stable to varus, valgus, anterior or posterior stressing.  Even though the Veteran reported that his right knee buckles, he also reported no locking or instability nor has he experienced any incapacitating episodes or flare-ups.  Thus, considering the totality of these pertinent clinical findings, the Board notes that the manifestations associated with the Veteran's instability of the right knee appears to more closely define the criteria for slight impairment of the knee under DC 5257 and thus the 10 percent evaluation assigned to the Veteran should be continued.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1995) (concluding that "DC 5257 is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply").

The Board further notes that since the record showed no evidence of ankylosis or genu recurvatum of the right knee, neither DC 5256 nor DC 5263 are applicable to this case.  Furthermore, while the use of a knee brace was indicated in the May 2010 VA examination, there is no evidence, however, that the Veteran has nonunion or malunion of the tibia or fibula, as it is evident from the June 2009 and May 2010 VA examinations that the Veteran's right knee was described as stable.  Accordingly, an increased evaluation under DC 5262 is likewise not applicable in this case.

(3) Left Knee Claims

(i) Background

An August 2009 rating decision granted service connection for the Veteran for a left knee disorder and assigned a non-compensable rating, effective November 20, 2006 pursuant to Diagnostic Code 5260.  In an October 2009 rating decision, the RO assigned a compensable rating of 10 percent for the Veteran's left knee degenerative joint disease.  In a May 2010 Claim, the Veteran sought an increased rating in excess of 10 percent for his service-connected left knee degenerative joint disease.

A January 2009 VA treatment record revealed mild left knee swelling and positive crepitus.  The Veteran was noted to be wearing a left knee brace and his gait was noted to be not antalgic.  The active range of motion of the Veteran's left knee was zero to 120 degrees flexion and lacking five degrees in extension.  The Veteran's patellar medial and lateral glide were noted to be within normal limits.  There was mild medial joint line tenderness on the left knee.  The Veteran's left knee motor strength was five out of five and no muscle atrophy was noted.

In a private treatment record dated March 2009, the Veteran reported to Dr. N.A., MD that his left knee pain had improved although the Veteran continued to experience slight pain with activities.  Upon examination, Dr. N.A. noted mild effusion of the left knee joint and further noted extension of the left knee to be normal with mildly limited flexion.  Based on this examination, Dr. N.A. diagnosed the Veteran with osteoarthritis of the left knee.

A June 2009 private treatment record indicates the Veteran's left knee pain had improved by 75 percent since his last visit in March 2009.  Dr. N.A. once again found mild effusion of the left knee joint and the active range of motion tests revealed normal extension and mildly limited flexion of the left knee.  The Veteran was again diagnosed by Dr. N.A. with osteoarthritis of the left knee.

In an August 2009 Statement, the Veteran indicated that his left knee condition had degenerated to the point that he does not walk anymore for exercise.

An August 2009 private treatment record indicates the Veteran's left knee pain had improved by 85 percent with physical therapy.  Dr. N.A. once again found mild effusion of the left knee joint and the active range of motion tests revealed normal extension and mildly limited flexion of the left knee.  The Veteran was again diagnosed by Dr. N.A. with osteoarthritis of the left knee.

The Veteran participated in a VA examination in September 2009.  The Veteran reported wearing a knee brace on his left knee.  The Veteran stated he started experiencing pain in his left knee approximately 15 to 20 years earlier and asserted that the pain stems from him favoring his right knee.  The Veteran reported that the left knee buckles, but it does not lock nor has he experienced any incapacitating episodes or flare-ups.  The Veteran also reported his left knee condition interferes with his daily activities by limiting his ability to walk long distances, to play sports and standing.  The Veteran also stated he has problems going up and down stairs.  No instability was reported by the Veteran as well as no problems with repetitive use.

Upon examination, the VA examiner noted the Veteran's gait to be slow and antalgic.  The VA examiner also noted positive arthritic changes in addition to positive medial and lateral joint line tenderness.  The VA examiner also found slight instability with varus and valgus stressing; however, he found no instability with anterior or posterior stressing.  Motor strength was found to be five out of five with knee flexion and extension.  The Veteran's range of motion was noted to be zero degrees at extension and flexion to 130 degrees with complaints of pain throughout.  The Veteran's left knee was positive for crepitus and his patellar grind test was positive as well.  The McMurray's test was noted to be normal.  The VA examiner indicated that after repetitive motion of the left knee, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.

Based on the above examination, the VA examiner diagnosed the Veteran with left knee degenerative joint disease, particularly involving the medial compartment.  The VA examiner also indicated the presence of moderate-sized suprapatellar joint effusion as well as persistent large calcific densities within the popliteal fossa.

A September 2009 VA x-ray report revealed no acute displaced fractures or dislocations; however, the x-rays revealed a progression of degenerative joint disease particularly involving the medial compartment in addition to moderate-sized suprapatellar joint effusion.  The x-rays also showed persistent large calcific densities within the popliteal fossa.

A February 2010 VA treatment record indicates the Veteran complained his left knee pain was worsening and that he was experiencing instability and swelling in the left knee in the past month.  X-rays taken of the Veteran's left knee revealed no acute displaced fractures or dislocations; however, the x-rays revealed a progression of degenerative joint disease particularly involving the medial compartment in addition to moderate-sized suprapatellar joint effusion.  The x-rays also showed persistent large calcific densities within the popliteal fossa.

A March 2010 VA treatment record indicates the Veteran reported that his left pain is worse when ambulating and that he can only walk several blocks before having to stop due to the pain.  The Veteran also indicated he does not use a cane.  An examination of the Veteran's left knee revealed mild effusion with an active range of motion from 5 degrees to 130 degrees and five degree extensor lag.  The Veteran's left knee was positive for crepitus with no medial or lateral joint line tenderness.  No varus and valgus instability was noted.  X-rays taken of the Veteran's left knee revealed degenerative joint disease, mainly involving the medial and patellofemoral compartments.  Based on the above examination and x-ray results, the Veteran was diagnosed with left knee osteoarthritis and the Veteran received an injection in his left knee in an effort to treat his pain.  The Veteran was also given a left knee brace.

A May 2010 VA treatment record indicates the Veteran was ambulating non-antalgically with a left knee brace.  The Veteran's left knee was positive for trace effusion with an active range of motion of zero to 120 degrees.  The Veteran's left knee tested positive for permanent flexure contracture and patellar grind and tested negative for anterior, posterior, varus and valgus laxity.  The Veteran was diagnosed with symptomatic degenerative joint disease of the left knee with pain.

The Veteran participated in another VA examination in May 2010.  The Veteran reported that his left knee buckles, but that it does not lock and that he has not experienced any incapacitating episodes or flare-ups.  The Veteran stated his left knee condition affects his daily activities in that he has difficulty going up and down stairs and has difficulty walking.  The Veteran indicated the pain in his left knee is worse than the pain in his right knee and he also indicated he wears a left knee brace.  The Veteran stated he has been given injections in the past to relieve the pain, which have helped him.

Upon examination, the VA examiner noted the Veteran's gait to be slow and antalgic.  The VA examiner also noted positive arthritic changes in addition to positive medial and lateral joint line tenderness.  The VA examiner also found slight instability with varus and valgus stressing with slight varus deformity; however, he found no instability with anterior or posterior stressing.  Motor strength was found to be five out of five with knee flexion and extension.  The Veteran's range of motion was noted to be zero degrees at extension and flexion to 130 degrees with complaints of pain throughout.  The Veteran's left knee was positive for crepitus and his patellar grind test was positive as well.  The McMurray's test was noted to be normal.  The VA examiner indicated that after repetitive motion of the left knee, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.  X-rays taken of the Veteran's left knee indicated moderate degenerative joint disease.  Based on the foregoing examination and x-ray results, the Veteran was diagnosed with left knee degenerative joint disease.

An August 2010 VA treatment record indicates the Veteran was ambulating non-antalgically with a left knee brace.  The Veteran's left knee tested negative for effusion with an active range of motion of zero to 125 degrees.  The Veteran's left knee tested positive for medial joint line tenderness, permanent flexure contracture and patellar grind and tested negative for anterior, posterior, varus and valgus laxity.  The Veteran was diagnosed with symptomatic degenerative joint disease of the left knee with pain that improved with a left knee brace.

A May 2011 private treatment record indicates the Veteran received an injection in his left knee from Dr. E.A., MD in an effort to alleviate his pain.  During the June 2011 Travel Board hearing, the Veteran testified that he continues to wear a left knee brace and he is restricted from doing activities like painting, playing golf and bowling.  The Veteran also testified that he can only walk a few blocks before having to sit down due to his left knee pain.  The Veteran remarked that his left knee pain is worse than his right knee pain.

(ii) Analysis

When the medical evidence is evaluated under the VA's Schedule for Rating Disabilities, together with application of VAOPGCPREC 23-97, it is apparent the Veteran is entitled to a separate 10 percent rating for slight instability of the left knee under DC 5257, as well as to have his initial rating of 10 percent for left knee degenerative joint disease continued under DC 5260, bringing the total to a combined 20 percent disability evaluation.  See 38 U.S.C.A. § 110; 38 C.F.R. §§ 3.951, 4.25 (2010).  In this regard, the record reflects objective evidence of instability of the Veteran's left knee caused by his degenerative joint disease.  The evidence of record indicates the Veteran has been using a left knee brace in order to stabilize his left knee when ambulating since January 2009.  Furthermore, the September 2009 and May 2010 VA examiners found slight instability with varus and valgus stressing in the left knee, thus entitling the Veteran to a minimum 10 percent rating for his left knee instability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5257.

Moreover, the Board notes that the medical evidence reveals noncompensable limitation of left knee motion under DC 5260 and 5261, with the Veteran's range of motion most recently noted by the May 2010 VA examiner to be zero degrees at extension and 130 degrees at flexion with pain.  Thus, considering the totality of these pertinent clinical findings, Board finds that the 10 percent evaluation assigned to the Veteran pursuant to DC 5260 should be continued and not increased.

The Board further notes that since the record showed no evidence of ankylosis or genu recurvatum of the left knee, neither DC 5256 nor DC 5263 are applicable to this case.  Furthermore, while the use of a knee brace was indicated throughout the record, there is no evidence, however, that the Veteran has nonunion or malunion of the tibia or fibula.  Accordingly, an increased evaluation under DC 5262 is likewise not applicable in this case.

C. Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee and left knee conditions and PTSD disabilities.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria (which explicitly contemplates social and occupational impairment).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that these service-connected disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).



2.  TDIU

A. Legal Criteria

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

The Board is aware of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that case, the Court found that a claim for a TDIU was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

In this case, the Veteran is now at 70 percent for one disability (PTSD), which meets the provisions of 38 C.F.R. § 4.16(a) and there are indications in the record, i.e., Dr. W.F.'s private medical records, that the Veteran is permanently and totally unemployable.  For these reasons, the Board finds that the record reasonably raises a claim of entitlement to TDIU, as part of the current appeal.

The central inquiry of a TDIU claim is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

To prevail on a claim based upon unemployability, it is necessary that the record reflect some factor that places the case in a different category than other veterans with equal rating disability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough, however.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

B. History & Analysis

The Veteran indicated that he stopped working in April 2006 as a foreman for an asbestos installation crew and had been employed from 1953 to 1996.  The Veteran indicated he received his GED and completed two years of college.

As noted above, the Veteran's service-connected disabilities are rated as follows: PTSD, rated 70 percent disabling; residuals, right knee injury, rated 10 percent disabling; right knee osteoarthritis, rated 10 percent disabling; left knee degenerative joint disease, rated 10 percent disabling; and left knee instability, rated 10 percent disabling.  The combined rating for the Veteran's service-connected disabilities is 80 percent.

In private medical records dated April 2009, May 2010 and May 2011, Dr. W.F. concluded, based on the Veteran's constellation of PTSD symptoms mentioned above, that the Veteran was permanently and totally unemployable.

In a letter dated May 2009, F.M., the Veteran's wife, stated that the Veteran's PTSD disability has worsened in the past year insofar as he refuses to go to events and functions which he had attended in the past.  F.M. also stated the Veteran has been increasingly staying home alone rather than going out and socializing.  F.M. further remarked that the Veteran is more irritable and argumentative than in the past and his uneven sleep habits have increased.  F.M. stated that the Veteran has told her that the dreams he can remember are "mixed up" and negative and his flashbacks to Korea and Japan are more vivid and frequent.

The June 2009 VA examiner observed that the Veteran worked most of his adult life (43 years); however, he also acknowledged that the Veteran had experienced a fair amount of conflict with supervisors and co-workers during that period of time.  Based on this assessment, the June 2009 VA examiner deemed the Veteran to be employable with some loss of efficiency due to low stress intolerance dealing with people.  Furthermore, the June 2009 VA examiner opined that the Veteran's right knee condition prevents him from performing physical employment that may include frequent bending or squatting, repeated stair climbing, prolonged standing or walking; however, the June 2009 VA examiner concluded that the Veteran's right knee condition did not prevent him from performing sedentary employment.

There are multiple medical opinions that address whether the Veteran is entitled to a TDIU based on his service-connected disabilities.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must determine the weight to be accorded the various opinions in this case based on the quality of the evidence and not necessarily on its quantity or source.

In this case, there are three opinions in favor of the Veteran's claim, and two against the claim.  See 38 C.F.R. § 3.102.  The three opinions submitted by Dr. W.F. lend support for entitlement to a TDIU.  As the Veteran's private physician, he is not entitled to any special deference but it indicates that Dr. W.F. is familiar with the Veteran's PTSD disability.  Significantly, he opined on three separate occasions over the three-year appeal period (2009 to 2011) that the Veteran's PTSD rendered him permanently and totally unemployable.  Conversely, the June 2009 VA examiner, after examining the Veteran's claims file, opined that the Veteran was employable, but qualified this opinion by noting that the Veteran's low stress intolerance when dealing with people would make him less efficient.  The June 2009 VA examiner further qualified the Veteran's ability to complete physical employment, pointing to the fact that his right knee condition would make it difficult for him to engage in frequent bending or squatting, repeated stair climbing and/or prolonged standing or walking.

Here, the Board has no basis for fully discounting either the opinions in support of the Veteran's claim or against the Veteran's claim in favor of the other.  There is no significant difference in expertise apparent from the reports.  The opinions were offered by examiners whose professional credentials appear to demonstrate that they possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Overall, the Board is unable to assign considerable probative value to any one opinion or opinions.  To be sure, the most distinguishing aspect is that there are three opinions in favor of the Veteran's claim and two opinions against the claim.  See 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court went on to state that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Thus, to deny a claim on its merits, the preponderance of the evidence must be against the claim.

As noted above, the evidence includes three opinions by Dr. W.F. as well as the contentions made by the Veteran and his wife throughout the record that all indicate the Veteran's PTSD is worsening or increasing in severity thereby undermining the Veteran's ability to secure or follow a substantially gainful occupation consistent with his education, occupational history and physical limitations.  Accordingly, since the evidence is at least in equipoise, the benefit of the doubt doctrine is applicable and the Veteran prevails.  See Gilbert, supra.  Therefore, after a full review of the record, including the medical evidence and contentions of the Veteran and his wife, the Board concludes that a TDIU is warranted.

3.  Other Considerations

In reaching the determinations, as discussed above, the Board recognizes that the RO has not addressed the question of whether separate ratings are warranted under DCs 5003 and 5257 for the right and left knee disorders, or whether a TDIU rating is warranted due to the combined effect of the service-connected disabilities on the Veteran's ability to secure or follow substantially gainful employment.  Thus, the Board must consider whether the Veteran has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. at 393.  As the evidence of record adequately spoke to the diagnostic criteria of 5003 and 5257, as well as to the requirements for a TDIU rating under 38 C.F.R. § 4.16(a), the Board's decision to assign separate 10 percent ratings for right knee degenerative arthritis and for left knee instability, in addition to the 10 percent ratings already in effect for right knee instability and left knee degenerative arthritis, as well as to assign a TDIU rating, results in a favorable outcome of the Veteran's claims.  Therefore, the Board concludes that the Veteran has not been prejudiced by its actions.  Id.


ORDER

1.  An increased rating of 70 percent for PTSD is granted, subject to the law and regulations regarding the payment of monetary benefits.

2.  An increased rating in excess of 10 percent for instability, as a residual of a right knee injury, is denied.

3.  A separate evaluation of 10 percent for right knee osteoarthritis, as a residual of a right knee injury, is granted, subject to the law and regulations regarding the payment of monetary benefits.

4.  An increased rating in excess of 10 percent for left knee degenerative joint disease is denied.

5.  A separate evaluation of 10 percent for left knee instability is granted, subject to the law and regulations regarding the payment of monetary benefits.

6.  Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


